1.	This Office Action is an answer to a pre. Appeal Brief request (filed on 6/01/2022).
2.	Claims 1, 3-18, and 20 are pending, wherein all pending claims are amended.
Foreign Priority
3.	Applicant claims a United Kingdom priority of 08/30/2017; it is considered.
Response
4.	The examiner withdraws 35 USC 103 rejections (mailed on 3/01/2022) on independent  claims 1, and 18 based on Schultz et al., in view of Oliveira et al., and in view of Magson due to applicant’s amendments.
Reason for allowance
5.	Per independent claims 1, and 18:  Schultz et al., in view of Oliveira et al., and in view of Magson do not disclose about using a relative location to determine obscured portions that are obscured from the direct line-of-sight of the user of the user device.
 It is for this reason that the applicant’s claimed invention defines over above prior art of record.
6.	Dependent claims 3-17, and 20 are allowed because they incorporate above allowable limitation from their parent claims 1, and 18.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Claims 1, 3-18, and 20 are allowed.
9.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10..	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662